DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9, 11-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu (WO 2014/130865 A2) as listed on the IDS submitted on 07/09/19.
Regarding claim 1, Zhu discloses a stimulator device (e.g. Fig 3), comprising: a plurality of electrode nodes, each electrode node configured to be coupled to one of a plurality of electrodes configured to contact a patient’s tissue (e.g. Fig3:26 [0044]); and stimulation circuitry configured to provide a repeating packet of pulses at at least two of the electrode nodes selected to create a stimulation current through the patient’s tissue (e.g. [0060]-[0062] Fig 11 common electrode set E1), wherein the pulses in each packet at at least one of the at least two electrode nodes comprise at least one monophasic anodic pulse (e.g. [0060]-[0062] Fig 11:64) and a plurality of monophasic cathodic 62a-d), wherein the at least one monophasic anodic pulse comprises a first amplitude, and wherein the plurality of monophasic cathodic pulses each comprise an amplitude less than the first amplitude (e.g. [0062] Fig 11).
Regarding claim 2, Zhu discloses wherein the at least one monophasic anodic pulse and the plurality of monophasic cathodic pulses in each packet are separated by gaps during which the stimulation current is not created through the patient’s tissue (e.g. Fig 11 [0060]-[0062] the modulation pulses are delivered in such a manner that the spacing of the modulation pulses are uniform…there is a temporal integration of the stimulation effects induced from the modulation pulses within the neural tissue’s responsive time frame).
Regarding claim 3, Zhu discloses wherein the amplitudes of the plurality of monophasic cathodic pulses are equal in each packet (e.g. Fig 11 [0061] the size (amplitude and width) of the modulation pulses are uniform).
Regarding claim 4, Zhu discloses wherein each packet comprises only the at least one monophasic anodic pulse and the plurality of monophasic cathodic pulses (e.g. [0062] Fig 11).
Regarding claim 6, Zhu discloses wherein the at least one monophasic anodic pulse and the plurality of monophasic cathodic pulses in each packet are not charge balanced at each of the at least one electrodes (e.g. [0058] the composite pulses are charge balanced, but the individual pulses are not charge balanced).
Regarding claim 7, Zhu discloses wherein the pulses in each of the packets comprise a single monophasic anodic pulse and a plurality of monophasic cathodic pulses (e.g. [0060]-[0062] Fig 11:62a-d/64
Regarding claim 8, Zhu discloses wherein each packet further comprises a passive charge recovery phase, wherein during the passive charge recovery phase the stimulation circuitry is configured to short the at least two of the electrode nodes to a reference voltage (e.g. [0009] Fig 11 the anodic charge is the recovery phase that is generate after the stimulation phase).
Regarding claim 9, Zhu discloses wherein the first amplitude of the at least one monophasic anodic pulse and each amplitude of the plurality of monophasic cathodic pulses are selected to be therapeutically effective to recruit neural elements in the patient’s tissue (e.g. [0061]).
Regarding claim 11, Zhu discloses wherein the at least one monophasic anodic pulse comprises a passive monophasic anodic pulse, wherein the stimulation circuitry is configured to provide the passive monophasic anodic pulse by shorting the at least two of the electrode nodes to a reference voltage (e.g. [0009]; [0061] the system utilizes the anodic pulse to create a recovery phase that prevents direct current charge transfer through the tissue avoiding cell trauma).
Regarding claim 12, Zhu discloses wherein the stimulation circuitry is configured to provide the at least one monophasic anodic pulse and the plurality of monophasic cathodic pulses at a constant frequency at each of the at least two of the electrode nodes (e.g. Fig 11; [0061]-[0062]).
Regarding claim 13, Zhu discloses further comprising a case for housing the stimulation circuitry, wherein the case is conductive, and wherein the conductive case comprises one of the plurality of electrodes (e.g. Fig 3 [0044])
Regarding claim 14, Zhu discloses wherein one of the at least two of the electrode nodes comprises an electrode node coupled to the conductive case (e.g. Fig 3 [0044] the outer case may serve as an electrode).
Regarding claim 15, Zhu discloses further comprising at least one implantable lead wherein some of the electrodes are located on the at least one implantable lead (e.g. Fig 2 [0043]).
Regarding claim 16, Zhu discloses wherein the at least one of the at least two electrode nodes comprises an electrode node coupled to an electrode located on the at least one implantable lead (e.g. Fig 2 [0043]).
Regarding claim 18, Zhu discloses wherein the first amplitude of the at least one monophasic anodic pulse and each amplitude of the plurality of monophasic cathodic pulses comprise constant current amplitudes (e.g. Fig 11; [0061]).
Regarding claim 19, Zhu discloses wherein the pulses in each packet at at least one other of the at least two electrode nodes comprise at least one monophasic cathodic pulse corresponding in time to the at least one monophasic anodic pulse and a plurality of monophasic anodic pulses each corresponding in time to one of the plurality of monophasic cathodic pulses, wherein the at least one monophasic cathodic pulse comprises the first amplitude, and wherein each of the plurality of monophasic anodic pulses comprises the amplitude of its corresponding monophasic cathodic pulse (e.g. [0058]-[0059] Fig 9).
Regarding claim 20, Zhu discloses wherein the at least one monophasic anodic pulse and the plurality of monophasic cathodic pulses are charge imbalanced at each of the at least one electrodes in a plurality of the packets, but wherein the charge is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu.
Regarding claim 5, Zhu is silent regarding wherein the at least one monophasic anodic pulse and the plurality of monophasic cathodic pulses in each packet are charge balanced at each of the at least one electrodes. However, Zhu discloses how the composite pulses will be charged balanced since they are delivered to the common electrode set in [0058]. This shows the ultimate goal of the system is to have pulses with a charged balance. Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Zhu wherein the at least one monophasic anodic pulse and the plurality of monophasic cathodic pulses in each packet are charge balanced at each of the at least one electrodes as that is the ultimate goal of the system in general.
Regarding claim 10, Zhu is silent regarding wherein the first amplitude of the at least one monophasic anodic pulse is selected to be therapeutically effective to recruit neural elements in the patient’s tissue, but wherein each amplitude of the plurality of monophasic cathodic pulses is selected to not be therapeutically effective to recruit .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Aghassian (US 2015/0157861 A1) as disclosed on the IDS submitted on 04/02/19.
Regarding claim 17, Zhou is silent regarding wherein each electrode node is coupled to an electrode through a DC-blocking capacitor.
However, Aghassian teaches an implantable stimulator device having component embedded in a circuit board wherein each electrode node is coupled to an electrode through a DC-blocking capacitor (e.g. [0033]; [0036] Fig 5B:70 [0016])
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Zhou to incorporate the teachings of Aghassian wherein each electrode node is coupled to an electrode through a DC-blocking capacitor for the purpose of preventing DC current injection into the patient and promotes patient safety (e.g. Aghassian [0033]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jessandra Hough								May 13, 2021
/J.F.H./Examiner, Art Unit 3792